DETAILED ACTION
This action is responsive to the Applicant’s submission filed on June 6, 2022. Claims 19-29 are pending. 
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 7,911,844 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Response to Arguments
Reissue Declaration
	In view of the submitted correction to the reissue declaration and Applicant’s response, the Examiner will withdraw the previous rejection to the declaration and claims. 
Allowable Subject Matter
Claims 19-29 are allowed.
The following is an examiner’s statement of reasons for allowance:


	As set forth in the previous office action, the prior art of record do not specifically disclose wirings provided to at least partially overlap with the first drain/source regions and the second drain/source regions when viewed in a third direction, the third direction crossing the first direction and the second direction, the wirings including a first wiring, the first wiring comprising a first portion extending in the first direction, the first portion at least partially overlapping with one of the first drain/source regions when viewed in the third direction, a second portion extending in the first direction between the first portion and the common gate electrode in the second direction, the second portion at least partially overlapping with the one of the first drain/source regions when viewed in the third direction; a third portion extending in the first direction between the second portion and the common gate electrode in the second direction, the third portion at least partially overlapping with the one of the first drain/source regions when viewed in the third direction. 
The examiner notes that figure 3 of Futatsuyama (U.S. Patent Pub. 20060197136) shows the following: 

    PNG
    media_image1.png
    505
    873
    media_image1.png
    Greyscale

The examiner acknowledges that the above figure does not clearly show wirings provided to at least partially overlap with the first drain/source regions and the second drain/source regions when viewed in a third direction, the third direction crossing the first direction and the second direction, the wirings including a first wiring, the first wiring comprising a first portion extending in the first direction, the first portion at least partially overlapping with one of the first drain/source regions when viewed in the third direction, a second portion extending in the first direction between the first portion and the common gate electrode in the second direction, the second portion at least partially overlapping with the one of the first drain/source regions when viewed in the third direction; a third portion extending in the first direction between the second portion and the common gate electrode in the second direction, the third portion at least partially overlapping with the one of the first drain/source regions when viewed in the third direction. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ovidio Escalante whose telephone number is (571)272-7537. The examiner can normally be reached on Monday to Friday - 6:00 AM to 2:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Fuelling can be reached on (571) 270-1367 The fax phone number for the organization where this application or proceeding is assigned is 571-273-9000. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Ovidio Escalante/
Ovidio Escalante
Reexamination Specialist
Central Reexamination Unit - Art Unit 3992
(571) 272-7537


Conferees:  
/MINH DIEU NGUYEN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992